DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 July 2022 has been entered.

 Status of Claims
This action is in reply to the amendments and remarks filed on 25 July 2022.
Claims 1, 4, 15 have been amended. 
Claim 13 has been cancelled.
Claim 21 is new.
Claims 1-12, 14-21 are currently pending and have been examined.
Claims 1-12, 14-21 are rejected.

Response to Arguments
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered and they are persuasive due to Applicant amendments.  
The claims disclose a redirect interface that comprises an authentication challenge and access to a URL, similar to DDR.  The claims integrate a judicial exception into a practical application because the claims define a technical solution to a technical problem and improve the functionality of a computer or other technology of technical field. Applicant discloses in Remarks: “The Specification at paragraph [0022] describes many technical advantages that may be explicitly recited or inherently provided by the claimed embodiments: 
[0022] ... (1) improving the performance of a computing system by reducing network latency associated with communicating with a third-party system to enable [Strong Customer Authentication (SCA)]; (2) improving reliability of the computing system by avoiding communication over a third- party network with additional network hops to perform SCA; (3) improving security of a computer network by limiting the transmission of personal information to perform SCA; (4) improving the functioning of the computing system through a more streamlined payment process for low-risk transactions that reduces user frustration; (5) enhancing the user experience by avoiding third-party SCA user interfaces with an inconsistent look-and-feel; (6) avoiding a redirection to a third-party system for authentication, which conserves computing resources (e.g. processing utilization, memory utilization, network traffic, data payloads, etc.) on multiple systems, and improves the user's security by reducing an attack vector by not redirecting to another site (despite best efforts, the payment issuer system, the client computing device, and/or other intermediate devices may have malicious software unintentionally installed); (7) reducing the latency involved in determining which SCA exemption is applicable through the use of exemption-specific plugins that can be concurrently executed and can be co-located on one machine; (8) reducing latency when a user proceeds to "checkout" in a shopping session by pre-calculating exemption plugin responses when a user adds items to a shopping cart or when a user visits an item detail page; (9) through delegated authentication, tailoring the strong customer authentication to authentication factors that are device-specific to take advantage of biometric hardware or other particular features of hardware that may not be utilized by issuer SCA; (10) improving the functioning of the computer by providing user interfaces and messaging that allows for designation of payment authentication approvers for SCA using shared payment instruments, thereby avoiding errors and conserving computing resources (e.g., processing utilization, memory utilization, network traffic, data payloads, etc.) that would be used for failed payment transactions due to an inability to complete SCA challenges; (11) improving the functioning of the computer by providing user interfaces that allow for multiple payment transactions with a shared payment instrument to be approved by a payment authentication approver responding to a single set of one or more SCA challenges, thereby avoiding errors and conserving computing resources (e.g., processing utilization, memory utilization, network traffic, data payloads, etc.) that would be used for redundant SCA challenges; (12) improving the user experience efficiency by eliminating manual, off-line sharing of codes to respond to SCA challenges; ....” 
“Using a second client device as a payment authentication approver so that the first client device does not undergo redirection for a payment issuer authentication challenge is an improvement over conventional methods of payment processing. In addition, by providing access to an interface that refers to a uniform resource locator for accessing content associated with a payment issuer, the second client device is not required to be redirected to the payment issuer system when acting as the payment authentication approver. The claims therefore provide an inventive concept.”  
“Further, claims 1-12 and 14-20 are patent eligible because, like the claims in DDR Holdings, claims 1-12 and 14-20 do not merely recite the performance of some business practice known from the pre-Internet world along with the requirement to perform it on the Internet." DDR Holdings, 773 F.3d at 1257. Instead, claims 1-12 and 14-20, like the claims at issue in DDR Holdings, are "necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks." Id. at 1257. Likewise, claims 1-12 and 14-20 are patent eligible because, like the claims in BASCOM, claims 1-12 and 14-20 "may be read to improve an existing technological process." BASCOM, 827 F.3d at 1351 (internal citations omitted).”
	Therefore, the claims recite patent eligible subject matter and the rejection in the previous office action is withdrawn.

	
Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1-12, 14-21 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2012/0171990 A1) hereinafter Williams, in view of Karpenko et al. (US 2013/0144785 A1) hereinafter Karpenko.
Claim 1
Williams discloses the following limitations:
 (Currently Amended) A non-transitory computer-readable medium embodying a program executable in at least one computing device, wherein when executed the program causes the at least one computing device to at least: authenticate a first user at a first client device; (see at least Fig 10 [0109] [0118] [0120] [0127] [0014] [0015] [0041] [0055] [0060] [0086].  Williams discloses a system and method to selectively restrict payment transactions.  The system includes a data storage facility to store restriction data in association with a phone number and interchange coupled with the data storage facility.  Williams discloses the user of mobile phone 117 (child) may use the terminal to confirm and provide the phone number of mobile phone 116 (parent), who must receive a message and send back a message to approve that mobile phone 117 may continue with the payment transaction.  Williams discloses that after the interchange receives the payment request, the interchange sends a confirmation message to 117 (child).  The user may be asked to input a phone number of 116, parent.  Thereafter, 116 (parent) will then receive an approval message to confirm that 117 has permission to continue with the payment transaction.).
determine that a payment instrument is shared by the first user and a second user; (see at least Fig 10 [0104] [0014] [0015] [0041] [0055] [0060] [0086] [0014] [0015] [0041] [0055] [0060] [0086].    Williams discloses a data storage facility that stores account information and associated phone numbers and credit card numbers.  For example, the parent may input a credit card number that may be used to fund purchases made by mobile phone 116 and mobile phone 117.).
generate a user interface on the first client device that facilitates a designation of a payment authentication approver for the payment instrument; receive via the user interface the designation of the second user as the payment authentication approver; (see at least Fig 15 , Fig 11 [0102] [0108] [0051] [0061] [0082] [0053] [0102] [0014] [0015] [0041] [0055] [0060] [0086].  Williams discloses that a confirmation message will be sent to mobile phone 117.  117 may be asked to input a phone number of a person (116, parent) who must approve that 117 may complete a transaction.  This may happen before a transaction request is received (i.e., when setting up accounts), and/or in real-time during the payment request transaction.).
 receive a payment transaction initiated by the first user using the payment instrument; (see at least [0117]-[0122] [0014] [0015] [0041] [0055] [0060] [0086].  Williams discloses a payment request is sent to the interchange.  The interchange determines that mobile phone 117 (child) sent the payment request and that mobile phone 116 (parent) must be sent a response to the approval before processing the payment.).
place the payment transaction on hold; authenticate the second user at a second client device; (see at least [0080] [0139] [0014] [0015] [0041] [0055] [0060] [0086].  Williams discloses after the payment request is received, the transaction will not be processed until 117 (child) confirms and 116 (parent) approves.).  
cause the second client device to receive an authentication challenge performed by the payment issuer of the payment instrument via the redirect interface, the content comprising the authentication challenge; (see at least Fig, 16 [0082] [0096] [0051] [0093] [0121] [0014] [0015] [0041] [0055] [0060] [0086].  Williams discloses that the mobile device 116 (parent) receives an authentication code or other message that he must retype or press a button on sms messages to approve that mobile phone 117 (child) may continue with the payment transaction/has permission for the transaction (i.e., second client device receive authentication challenge).).
 and submit the payment transaction for processing by the payment issuer upon a successful completion of the authentication challenge by the second user, wherein the payment transaction is submitted for processing by the payment issuer without redirecting the first client device to receive the authentication challenge performed by the payment issuer.   (see at least [0086] [0114][0133] [0014] [0015] [0041] [0055] [0060] [0086]. Williams discloses that after mobile phone 117 (child) confirms and mobile phone 116 (parent) approves that mobile phone 117 has permission, the payment will be processed.  Williams discloses the interchange will communicate with the account server to charge an account.  Moreover, Williams discloses that a mobile phone 116 may pre-authorize a child; therefore, the mobile phone 116 may never need to receive an additional authentication challenge during the transaction exchange.).

Williams discloses the limitations shown above.  Williams fails to specifically disclose a redirect interface comprising a user interface element referring to a uniform resource locator for accessing content associated with a payment issuer of the payment instrument.
However, Karpenko discloses the following limitations:
generate a redirect interface comprising a user interface element referring to a uniform resource locator for accessing content associated with a payment issuer of the payment instrument;   (see at least abstract [0097]-[0115] [0139] [0207] [0041] [0051]-[0063] [0037].  Karpenko discloses a social network payment authentication.  Karpenko discloses that the social network payment authentication obtains an authentication request for a purchase transaction and the client may be redirected to a social network server by providing a HTTP(S) REDIRECT message.  The redirect message contains a URL.  A plethora of information may be gathered from the database that is linked to the URL in the redirect authentication request.  That information includes payment information and issuer information.).
cause the second client device to receive an authentication challenge performed by the payment issuer of the payment instrument via the redirect interface, the content comprising the authentication challenge; (see at least [0097]-[0115] [0139] [0207] [0041] [0051]-[0070] [0078] [0091] [0171] [0037] abstract.  Karpenko discloses a social network payment authentication.  Karpenko discloses that the social network payment authentication obtains an authentication request for a purchase transaction and the client may be redirected to a social network server by providing a HTTP(S) REDIRECT message.  The redirect message contains challenge questions for the client to answer before authentication is completed.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication process challenge of Williams to incorporate the teachings of Karpenko and specifically disclose a redirect interface comprising a user interface element referring to a uniform resource locator for accessing content associated with a payment issuer of the payment instrument because doing so would assist in verifying and authenticating client to prevent fraudulent payment information usage (see at least Karpenko  abstract [0037] [0097] [0078]). 

-5-Claim 2
Williams/Karpenko disclose the limitations shown above.  Williams further discloses:
 (Original) The non-transitory computer-readable medium of claim 1, wherein the payment transaction is placed on hold for a time period that is less than a maximum time period.  (see at least [0080] [0139] [0014] [0015] [0041] [0055] [0060] [0086] .  Williams discloses after the payment request is received, the transaction will not be processed until 117 (child) confirms and 116 (parent) approves.  Williams discloses that if the user fails to provide the confirmation from the mobile phone 117, or the approval from the mobile phone 116 within a predetermined period of time, the payment request may be rejected.).

Claim 3
Williams/Karpenko disclose the limitations shown above.  Williams further discloses:
 (Original) The non-transitory computer-readable medium of claim 1, wherein when executed the program further causes the at least one computing device to at least determine that an exemption from the authentication challenge performed by the payment issuer is unavailable for the payment transaction.  (see at least  [0070] [0080] [0073] [0100] [0111]-[0113] Fig 12.  Williams discloses that the mobile phone 116 (parent) may set restrictions, such as allowable frequency of the purchases, the allowable types of purchases, the allowable spending limit for each purchase, a budget for a predetermined period of time, the allowable time period during the day for a purchase.  The interchange with communicate with the mobile phone 117 for purchase confirmation only if the purchase satisfies the restrictions.  Also, Williams discloses that mobile phone 116 may set an advanced approval for specific items or a purchase at a specific time.  The transaction may only continue if the mobile phone 117 meets the advanced approval requirements.).

Claim 4
Williams discloses the following limitations:
 (Currently Amended) A system, comprising: at least one computing device; and a payment handling service executable in the at least one computing device, wherein when executed the payment handling service causes the at least one computing device to at least: receive a payment transaction initiated by a first user via a first client device using a payment instrument; (see at least Fig 10 [0109] [0117]-[0122] [0127] [0014] [0015] [0041] [0055] [0060] [0086].  Williams discloses a system and method to selectively restrict payment transactions.  The system includes a data storage facility to store restriction data in association with a phone number and interchange coupled with the data storage facility.  Williams discloses the user of mobile phone 117 (child) may use the terminal to confirm and provide the phone number of mobile phone 116 (parent), who must receive a message and send back a message to approve that mobile phone 117 may continue with the payment transaction.  Williams discloses that after the interchange receives the payment request, the interchange sends a confirmation message to 117 (child).  The user may be asked to input a phone number of 116, parent.  Thereafter, 116 (parent) will then receive an approval message to confirm that 117 has permission to continue with the payment transaction.).
determine that a second user is designated as a payment authentication approver for the payment instrument; (see at least Fig 15 , Fig 11 [0102] [0108] [0051] [0061] [0082] [0053] [0102] [0014] [0015] [0041] [0055] [0060] [0086].  Williams discloses that a confirmation message will be sent to mobile phone 117.  117 may be asked to input a phone number of a person (116, parent) who must approve that 117 may complete a transaction.  This may happen before a transaction request is received (i.e., when setting up accounts), and/or in real-time during the payment request transaction.).
cause a second client device associated with the second user to receive an authentication challenge performed by the payment issuer of the payment instrument via the redirect interface, the content comprising the authentication challenge; and (see at least Fig, 16 [0082] [0096] [0051] [0093] [0121] [0014] [0015] [0041] [0055] [0060] [0086].  Williams discloses that the mobile device 116 (parent) receives an authentication code or other message that he must retype or press a button on sms messages to approve that mobile phone 117 (child) may continue with the payment transaction/has permission for the transaction (i.e., second client device receive authentication challenge).).
submit the payment transaction for processing by the payment issuer upon a successful completion of the authentication challenge by the second user, wherein the payment transaction is submitted for processing by the payment issuer without redirecting the first client device to receive the authentication challenge performed by the payment issuer.  (see at least [0086] [0114][0133] [0014] [0015] [0041] [0055] [0060] [0086]. Williams discloses that after mobile phone 117 (child) confirms and mobile phone 116 (parent) approves that mobile phone 117 has permission, the payment will be processed.  Williams discloses the interchange will communicate with the account server to charge an account.  Moreover, Williams discloses that a mobile phone 116 my pre-authorize a child; therefore, the mobile phone 116 may never need to receive an additional authentication challenge during the transaction exchange).

Williams discloses the limitations shown above.  Williams fails to specifically disclose a redirect interface comprising a user interface element referring to a uniform resource locator for accessing content associated with a payment issuer of the payment instrument.
However, Karpenko discloses the following limitations:
generate a redirect interface comprising a user interface element referring to a uniform resource locator for accessing content associated with a payment issuer of the payment instrument; (see at least abstract [0097]-[0115] [0139] [0207] [0041] [0051]-[0063] [0037].  Karpenko discloses a social network payment authentication.  Karpenko discloses that the social network payment authentication obtains an authentication request for a purchase transaction and the client may be redirected to a social network server by providing a HTTP(S) REDIRECT message.  The redirect message contains a URL.  A plethora of information may be gathered from the database that is linked to the URL in the redirect authentication request.  That information includes payment information and issuer information.). 
cause a second client device associated with the second user to receive an authentication challenge performed by the payment issuer of the payment instrument via the redirect interface, the content comprising the authentication challenge; and (see at least [0097]-[0115] [0139] [0207] [0041] [0051]-[0070] [0078] [0091] [0171] [0037] abstract.  Karpenko discloses a social network payment authentication.  Karpenko discloses that the social network payment authentication obtains an authentication request for a purchase transaction and the client may be redirected to a social network server by providing a HTTP(S) REDIRECT message.  The redirect message contains challenge questions for the client to answer before authentication is completed.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication process challenge of Williams to incorporate the teachings of Karpenko and specifically disclose a redirect interface comprising a user interface element referring to a uniform resource locator for accessing content associated with a payment issuer of the payment instrument because doing so would assist in verifying and authenticating client to prevent fraudulent payment information usage (see at least Karpenko  abstract [0037] [0097] [0078]). 

	
	
Claim 5
Williams/Karpenko disclose the limitations shown above.  Williams further discloses:
 (Original) The system of claim 4, wherein when executed the payment handling service further causes the at least one computing device to at least generate a user interface that facilitates the first user to designate the second user as the payment authentication approver for the payment instrument.  (see at least  Fig 11 [0102] [0108] [0051] [0061] [0082] [0053] [0102] [0014] [0015] [0041] [0055] [0060] [0086].  Williams discloses that a confirmation message will be sent to mobile phone 117.  117 may be asked to input a phone number of a person (116, parent) who must approve that 117 may complete a transaction.  This may happen before a transaction request is received (i.e., when setting up accounts), and/or in real-time during the payment request transaction.).

Claim 6
Williams/Karpenko disclose the limitations shown above.  Williams further discloses:
 (Previously presented) The system of claim 4, wherein when executed the payment handling service further causes the at least one computing device to at least authenticate the first client device as being associated with the first user before receiving the payment transaction initiated by the first user via the first client device.  (see at least Fig 10, Fig 12 [0072] [0100] [0111]-[0113] [0070] [0051] [0053] [0054] [0057].  Williams discloses that mobile phone 116 (parent) may set advanced approvals for anticipated purchases by mobile phone 117 (child).  Moreover, during the set-up, user of mobile device 116 (parent) may input the mobile phone number of 117 (child) as tied to the account.  This information will be stored in the data storage facility.).

Claim 7
Williams/Karpenko disclose the limitations shown above.  Williams further discloses:
 (Previously presented) The system of claim 4, wherein when executed the payment handling service further causes the at least one computing device to at least authenticate the second client device as being associated with the second user before causing the second client device to receive the authentication challenge performed by the payment issuer.  (see at least Fig 10 [0072] [0100] [0111]-[0113] [0070] [0051] [0053] [0054] [0057].  Williams discloses that mobile phone 116 (parent) may set advanced approvals for anticipated purchases by mobile phone 117 (child).  Moreover, during the set-up, user of mobile device 116 (parent) may input the mobile phone number of 117 (child) as tied to the account.  This information will be stored in the data storage facility.).

-7-Claim 8
Williams/Karpenko disclose the limitations shown above.  Williams further discloses:
 (Original) The system of claim 4, wherein when executed the payment handling service further causes the at least one computing device to at least receive a designation of the second user as being the payment authentication approver for the payment instrument from another client device corresponding to the first user.  (see at least Fig 15, Fig 11 [0072] [0100] [0111]-[0113] [0070] [0051] [0053] [0102] [0108] [0061] [0082] [0054] [0057] [0154] [0255].  Williams discloses that during the set-up, user of mobile device 116 (parent) may input the mobile phone number of 117 (child) as tied to the account.  This information will be stored in the data storage facility.  Williams discloses that the interchange may also accept inputs from a website.  Also, many people have multiple devices that can function as a mobile device and receive messages and access websites, such as computers and tablets – which may all be associated with the mobile phone 117.).

Claim 9
Williams/Karpenko disclose the limitations shown above.  Williams further discloses:
 (Original) The system of claim 4, wherein when executed the payment handling service further causes the at least one computing device to at least determine that an exemption from the authentication challenge performed by the payment issuer does not apply to the payment transaction.   (see at least [0070] [0080] [0112] [0041] [0055] [0060] [0086] Fig 12.  Williams discloses that the mobile phone 116 (parent) may set restrictions, such as allowable frequency of the purchases, the allowable types of purchases, the allowable spending limit for each purchase, a budget for a predetermined period of time, the allowable time period during the day for a purchase.  The interchange with communicate with the mobile phone 117 for purchase confirmation only if the purchase satisfies the restrictions.).

Claim 10
Williams/Karpenko disclose the limitations shown above.  Williams further discloses:
 (Original) The system of claim 4, wherein when executed the payment handling service further causes the at least one computing device to at least: determine that the first user is not designated as the payment authentication approver for the payment instrument; and place the payment transaction on hold.  (see at least Fig 10 [0071] [0070] [0080] [0073] [0100] [0111]-[0113] [0086] [0060] [0055] [0041].  Williams discloses that the mobile phones are used to confirm and/or approve the transactions associated with the account identified by the account identifier.  Williams discloses that the data storage stores the account information and phone numbers that have access to use that account.  If a phone number is not authorized (because the number is not on the account, there has been a restriction, or the parent 116 did not give advanced approval, then the transaction will be paused.).

Claim 11
Williams/Karpenko disclose the limitations shown above.  Williams further discloses:
 (Original) The system of claim 4, wherein when executed the payment handling service further causes the at least one computing device to at least send a notification of the payment transaction to the second user.  (see at least Fig 16  [0014] [0015] [0041] [0055] [0060] [0086] [0080] [0082].  Williams discloses that after a transaction request has been received by the interchange and the mobile phone 117 has confirmed the purchase, a message will be sent to the mobile phone 116 (parent) to approve that the mobile phone 117 may continue with a transaction using the parent’s account.).

-8-Claim 12
Williams/Karpenko disclose the limitations shown above.  Williams further discloses:
 (Original) The system of claim 11, wherein the notification includes a listing of the payment transaction and at least one other payment transaction that is on hold pending the successful completion of the authentication challenge by the second user.   (see at least Fig 10, Fig 15 [0071] [0070] [0080] [0073] [0100] [0111]-[0113] [0086] [0060] [0055] [0041] [0139] [0137] [0139] [0095].  Williams discloses that the mobile phones are used to confirm and/or approve the transactions associated with the account identified by the account identifier.  Williams discloses that the data storage stores the account information and phone numbers that have access to use that account.  If a phone number is not authorized (because the number is not on the account, there has been a restriction, or the parent 116 did not give advanced approval or approval in time, then the transaction will be paused.).

Claim 14
Williams/Karpkeno disclose the limitations shown above.  Williams further discloses:
 (Original) The system of claim 4, wherein the second user and at least one third user are designated as the payment authentication approver.  (see at least Fig 9 , Fig 10 [0051] [0072] [0082] [0080][0060] [0055] [0086] [0041] [0043].  Williams discloses that mobile phones are used to confirm and/or approve the transactions associated with the account identified by the account information.  The user of mobile phone 116 (parent) sets the phone numbers that have access to the account.  The user may set another mobile phone number to also give approval for transactions made by mobile phone 117.).

Claim 15
Williams discloses the following limitations:
 (Currently Amended) A method, comprising: authenticating, via at least one of one or more computing devices, a first client device as corresponding to a first user; (see at least Fig 10 [0109] [0118] [0120] [0127] [0014] [0015] [0041] [0055] [0060] [0086].  Williams discloses a system and method to selectively restrict payment transactions.  The system includes a data storage facility to store restriction data in association with a phone number and interchange coupled with the data storage facility.  Williams discloses the user of mobile phone 117 (child) may use the terminal to confirm and provide the phone number of mobile phone 116 (parent), who must receive a message and send back a message to approve that mobile phone 117 may continue with the payment transaction.  Williams discloses that after the interchange receives the payment request, the interchange sends a confirmation message to 117 (child).  The user may be asked to input a phone number of 116, parent.  Thereafter, 116 (parent) will then receive an approval message to confirm that 117 has permission to continue with the payment transaction.).
determining, via at least one of the one or more computing devices, a plurality of pending payment transactions initiated by at least one second user via at least one second client device using a payment instrument; (see at least [ 0117]-[0122] [0014] [0015] [0041] [0055] [0060] [0086].  Williams discloses a payment request is sent to the interchange.  The interchange determines that mobile phone 117 (child) sent the payment request and that mobile phone 116 (parent) must be sent a response to the approval before processing the payment.).
 causing, via at least one of the one or more computing devices, the first client device associated with the first user to receive an authentication challenge performed by the payment issuer of the payment instrument via the redirect interface, the content comprising the authentication challenge; and  (see at least Fig, 16 [0082] [0096] [0051] [0093] [0121] [0014] [0015] [0041] [0055] [0060] [0086].  Williams discloses that the mobile device 116 (parent) receives an authentication code or other message that he must retype or press a button on sms messages to approve that mobile phone 117 (child) may continue with the payment transaction/has permission for the transaction (i.e., second client device receive authentication challenge).) .
submitting, via at least one of the one or more computing devices, the plurality of pending payment transactions for processing by the payment issuer upon a successful completion of the authentication challenge by the first user, wherein the plurality of pending payment transactions are submitted for processing by the payment issuer without redirecting the at least one second client device to receive the authentication challenge performed by the payment issuer.  (see at least [0086] [0114][0133] [0014] [0015] [0041] [0055] [0060] [0086]. Williams discloses that after mobile phone 117 (child) confirms and mobile phone 116 (parent) approves that mobile phone 117 has permission, the payment will be processed.  Williams discloses the interchange will communicate with the account server to charge an account.  Moreover, Williams discloses that a mobile phone 116 my pre-authorize a child; therefore, the mobile phone 116 may never need to receive an additional authentication challenge during the transaction exchange). 

Williams discloses the limitations shown above.  Williams fails to specifically disclose a redirect interface comprising a user interface element referring to a uniform resource locator for accessing content associated with a payment issuer of the payment instrument.
However, Karpenko discloses the following limitations:
generating, via at least one of the one or more computing devices, a redirect interface comprising a user interface element referring to a uniform resource locator for accessing content associated with a payment issuer of the payment instrument;  (see at least abstract [0097]-[0115] [0139] [0207] [0041] [0051]-[0063] [0037].  Karpenko discloses a social network payment authentication.  Karpenko discloses that the social network payment authentication obtains an authentication request for a purchase transaction and the client may be redirected to a social network server by providing a HTTP(S) REDIRECT message.  The redirect message contains a URL.  A plethora of information may be gathered from the database that is linked to the URL in the redirect authentication request.  That information includes payment information and issuer information.).
 causing, via at least one of the one or more computing devices, the first client device associated with the first user to receive an authentication challenge performed by  the payment issuer of the payment instrument via the redirect interface, the content comprising the authentication challenge; and (see at least [0097]-[0115] [0139] [0207] [0041] [0051]-[0070] [0078] [0091] [0171] [0037] abstract.  Karpenko discloses a social network payment authentication.  Karpenko discloses that the social network payment authentication obtains an authentication request for a purchase transaction and the client may be redirected to a social network server by providing a HTTP(S) REDIRECT message.  The redirect message contains challenge questions for the client to answer before authentication is completed.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication process challenge of Williams to incorporate the teachings of Karpenko and specifically disclose a redirect interface comprising a user interface element referring to a uniform resource locator for accessing content associated with a payment issuer of the payment instrument because doing so would assist in verifying and authenticating client to prevent fraudulent payment information usage (see at least Karpenko  abstract [0037] [0097] [0078]). 

Claim 16
Williams/Karpenko disclose the limitations shown above.  Williams further discloses:
 (Original) The method of claim 15, further comprising determining, via at least one of the one or more computing devices, that the first user is designated as a payment authentication approver for the payment instrument.  (see at least Fig 10 [0071][0053] [0051] [0014] [0015] [0041] [0043][0055] [0060] [0086] [0060] [0070] [0072] [0082] [0080].  Williams discloses the user of mobile phone 116 (parent) updates account information and phone numbers that are authorized to use the account to pay for purchases and the phone numbers that may approve purchase requests.).

Claim 17
Williams/Karpenko disclose the limitations shown above.  Williams further discloses:
 (Original) The method of claim 15, further comprising sending, via at least one of the one or more computing devices, a notification of the plurality of pending payment transactions to the first user. (see at least Fig 15 , Fig 11 [0102] [0108] [0051] [0061] [0082] [0053] [0102] [0014] [0015] [0041] [0055] [0060] [0086].  Williams discloses that the mobile phone 117 is sent a confirmation message.  The confirmation message may contain information regarding a purchase request, and may ask the user to input a parent’s mobile phone number in order to approve the purchase request.). 

Claim 18
Williams/Karpenko disclose the limitations shown above.  Williams further discloses:
 (Original) The method of claim 15, further comprising placing, via at least one of the one or more computing devices, the plurality of pending payment transactions on hold in response to determining that the at least one second user is not designated as a payment authentication approver for the payment instrument.  (see at least Fig 10 [0071] [0070] [0080] [0073] [0100] [0111]-[0113] [0086] [0060] [0055] [0041] [0139].  Williams discloses that the mobile phones are used to confirm and/or approve the transactions associated with the account identified by the account identifier.  Williams discloses that the data storage stores the account information and phone numbers that have access to use that account.  If a phone number is not authorized (because the number is not on the account, there has been a restriction, or the parent 116 did not give advanced approval or approval in time) then the transaction will be paused.).


Claim 19
Williams/Karpenko disclose the limitations shown above.  Williams further discloses:
 (Original) The method of claim 15, further comprising determining, via at least one of the one or more computing devices, for individual ones of the plurality of pending payment transactions, that an exemption to the authentication challenge performed by the payment issuer is unavailable.  (see at least [0070] [0080] [0112] [0073] [0100] Fig 12.  Williams discloses that the mobile phone 116 (parent) may set restrictions, such as allowable frequency of the purchases, the allowable types of purchases, the allowable spending limit for each purchase, a budget for a predetermined period of time, the allowable time period during the day for a purchase.  The interchange with communicate with the mobile phone 117 for purchase confirmation only if the purchase satisfies the restrictions.  Williams also discloses that mobile phone 116 (parent) may also set advanced approvals for anticipated purchases.).

-10-Claim 20
Williams/Karpenko disclose the limitations shown above.  Williams further discloses:
(Original) The method of claim 15, further comprising: receiving, via at least one of the one or more computing devices, a subsequent payment transaction from the at least one second user using the payment instrument; determining, via at least one of the one or more computing devices, that an exemption to the authentication challenge performed by the payment issuer is applicable to the subsequent payment transaction; and submitting, via at least one of the one or more computing devices, the subsequent payment transaction for processing by the payment issuer. (see at least [0070] [0080] [0112] [0073] [0100] [0041][0055] Fig 12.  Williams discloses that the mobile phone 116 (parent) may set restrictions, such as allowable frequency of the purchases, the allowable types of purchases, the allowable spending limit for each purchase, a budget for a predetermined period of time, the allowable time period during the day for a purchase.  The interchange with communicate with the mobile phone 117 for purchase confirmation only if the purchase satisfies the restrictions.  Williams also discloses that mobile phone 116 (parent) may also set advanced approvals for anticipated purchases.  If the purchase meets an advanced approval, the transaction will continue without having to send another code and ask the mobile phone 116 for approval.).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2012/0171990 A1) hereinafter Williams, in view of Karpenko et al. (US 2013/0144785 A1) hereinafter Karpenko, in view of Jain et al. (US 2020/0162454 A1) hereinafter Jain.
Claim 21
Williams/Karpenko disclose the limitations shown above.  Williams/Karpenko fail to specifically disclose determining that the exemption is unavailable based at least in part on one or more results from a plurality of exemption plugins associated with a plurality of exemptions.
However, Jain discloses the following limitations:
 (New) The non-transitory computer readable medium of claim 3, wherein determining that the exemption is unavailable based at least in part on one or more results from a plurality of exemption plugins associated with a plurality of exemptions, individual exemption plugins being configured to determine whether a respective exemption of the plurality of exemptions is available for the payment transaction.  (see at least [0105] [0006]-[0010].  Jain discloses that an AD plugin may determine that user credentials associated with the AD authentication process were previously received and that a token is available in the system to complete the transaction.  Sometimes these tokens may be temporary tokens, such as may only last an hour.  It will be determined if the token may be used, or if the token has expired.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication process challenge of Williams/Karpenko to incorporate the teachings of Jain and specifically disclose determining that the exemption is unavailable based at least in part on one or more results from a plurality of exemption plugins associated with a plurality of exemptions because doing so would assist in the correct plugin being called during the authentication process to properly authenticate a user (see at least Jain [0006]-[0010] [0105]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kallugudde (US 2019/0318345 A1) discloses enabling usage of a payment card of a first user for making a payment transaction by an electronic device of a second user.  The merchant application redirects the user to another UI facilitated by the wallet server/token requestor server for payment using the token.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON L. LAMB/Examiner, Art Unit 3691